 

Exhibit 10.2

 

AMENDED AND RESTATED EXECUTIVE SEVERANCE

AND

CHANGE IN CONTROL AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE SEVERANCE AND CHANGE IN CONTROL AGREEMENT
(the “Agreement”) is made by and between Glaukos Corporation (the “Company”),
and Chris M. Calcaterra (“Executive”) as of November 3, 2017.  This Agreement
amends, restates, replaces and supersedes in its entirety that certain Executive
Severance and Change in Control Agreement dated as of July 10, 2014 by and
between the Company and Executive.

In consideration of the mutual promises, covenants and obligations contained
herein, the Company and Executive agree as follows:

1.         At-Will Employment.  The Company and Executive acknowledge that
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement, or as may otherwise be available in
accordance with the Company’s established employee plans and practices in
accordance with other agreements between the Company and Executive.

2.         Definitions.  For purposes of this Agreement, the following terms
have the following meanings:

(a)         “Accrued Obligations” means (i) Executive’s earned but unpaid Base
Salary through the Termination Date; (ii) payment of any annual, long-term, or
other incentive award which relates to a completed fiscal year or performance
period, as applicable, and is payable (but not yet paid) on or before the
Termination Date; (iii) a lump-sum payment in respect of accrued but unused
vacation days at Executive’s per-business-day Base Salary rate in effect as of
the Termination Date; and (iv) any unpaid expense or other reimbursements due
pursuant to Company expense reimbursement policy.

(b)         “Affiliate(s)” means, with respect to any specified Person (as such
term is used in Section 13(d) of the Securities Exchange Act of 1934, as
amended), any other Person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such specified Person.

(c)         “Annual Bonus” means Executive’s target annual bonus for the year in
which the Change in Control occurs.

(d)         “Base Salary” means Executive’s base rate of pay as of a specified
date.

(e)         “Cause” means a finding by the Company that Executive has (i) been
convicted of a felony or crime involving moral turpitude; (ii) disclosed trade
secrets or confidential information of the Company (or any Parent or Subsidiary)
to persons not entitled to receive such information; (iii) engaged in conduct in
connection with Executive’s employment or





 

--------------------------------------------------------------------------------

 

 

service to the Company (or any Parent or Subsidiary), that has, or could
reasonably be expected to result in, material injury to the business or
reputation of the Company (or any Parent or Subsidiary), including, without
limitation, act(s) of fraud, embezzlement, misappropriation and breach of
fiduciary duty; (iv) violated the operating and ethics policies of the Company
(or any Parent or Subsidiary) in any material way, including, but not limited to
those relating to sexual harassment and the disclosure or misuse of confidential
information; (v) engaged in willful and continued negligence in the performance
of the duties assigned to Executive by the Company, after Executive has received
notice of and failed to cure such negligence; or (v) breached any material
provision of any agreement between Executive and the Company (or any Parent or
Subsidiary), including, without limitation, any confidentiality agreement.

(f)         “Change in Control” means the occurrence of any of the following
events:

(i)        Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change of Control shall not be deemed to occur as a
result of a change of ownership resulting from the death of a shareholder, and a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
shareholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
shareholders to more than 50% of all votes to which all shareholders of the
parent corporation would be entitled in the election of directors (without
consideration of the rights of any class of stock to elect directors by a
separate class vote);

(ii)       A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election; or

(iii)      The consummation of (A) a merger or consolidation of the Company with
another corporation where the shareholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such shareholders to more than 50% of
all votes to which all shareholders of the surviving corporation would be
entitled in the election of directors (without consideration of the rights of
any class of stock to elect directors by a separate class vote); (B) a sale or
other disposition of all or substantially all of the assets of the Company; or
(C) a liquidation or dissolution of the Company.





-  2  -

--------------------------------------------------------------------------------

 

 

(g)         “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code or in the Company’s long-term disability plan. A
termination of Executive’s employment due to a Disability shall be effective
only if the party terminating Executive’s employment first gives at least 15
days’ written notice of such termination to the other party.

(h)         “Good Reason” means, without Executive’s express written consent,
the occurrence of any one or more of the following: (i) a substantial and
material diminution in Executive’s duties or responsibilities; (ii) a material
reduction in Executive’s Base Salary; or (iii) the relocation of Executive’s
principal place of employment to a location more than 50 miles from Executive’s
principal work location to a location that is more than 50 miles from the prior
location. A termination of employment by Executive for Good Reason shall be
effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”), not later than 90 days following the occurrence of the
circumstance that constitutes Good Reason, setting forth in reasonable detail
the specific conduct of the Company that constitutes Good Reason and the
specific provision(s) of this Agreement on which Executive relied.  The Company
shall be entitled, during the 30-day period following receipt of a Notice of
Termination for Good Reason, to cure the circumstances that gave rise to Good
Reason, provided that the Company shall be entitled to waive its right to cure
or reduce the cure period by delivery of written notice to that effect to
Executive (such 30-day or shorter period, the “Cure Period”).  If, during the
Cure Period, such circumstance is remedied, Executive will not be permitted to
terminate employment for Good Reason as a result of such circumstance.  If, at
the end of the Cure Period, the circumstance that constitutes Good Reason has
not been remedied, Executive shall terminate employment for Good Reason on the
date of expiration of the Cure Period.

(i)         “Termination Date” means the date on which Executive’s employment
hereunder terminates.

3.         Termination Without Cause or by Executive With Good Reason.  Subject
to Section 6 below, if the Company terminates Executive’s employment without
Cause, or the Executive terminates for Good Reason, Executive shall be entitled
to: (a) the Accrued Obligations; (b) an amount equal to twelve  (12) months of
the Base Salary as in effect immediately prior to the Termination Date, paid in
a lump sum on the sixtieth (60th) day following the Termination Date; (c)
medical, dental benefits provided by the Company to Executive and Executive’s
spouse and dependents (in each case, as provided in any applicable plan) at
least equal to the levels of benefits provided to other similarly situated
active employees of the Company and its subsidiaries until the earlier of (i)
the twelve (12) month anniversary of the Termination Date or (ii) the date that
Executive becomes covered under a subsequent employer’s medical and dental
plans; and (d) acceleration of vesting of all equity and equity-based awards
that would otherwise have vested during the twelve (12) months following the
Termination Date.

4.         Change in Control Termination.  Subject to Section 6 below, in the
event that within the three (3) months prior to or twelve (12) months following
a Change in Control the Company terminates Executive’s employment without Cause,
or the Executive terminates for Good Reason, then, in lieu of the payments and
benefits otherwise due to Executive under Section 3 above, Executive shall be
entitled to: (a) the Accrued Obligations; (b) an amount equal to the sum of (i)
eighteen (18) months of the Base Salary as in effect on the Termination Date or





-  3  -

--------------------------------------------------------------------------------

 

 

the date of the Change in Control, whichever is greater and (ii) 1.5 times the
Annual Bonus, paid in a lump sum on the sixtieth (60th) day following the
Termination Date; (c) medical, dental benefits provided by the Company to
Executive and Executive’s spouse and dependents (in each case, as provided in
any applicable plan) at least equal to the levels of benefits provided to other
similarly situated active employees of the Company and its subsidiaries until
the earlier of (i) the eighteen (18) month anniversary of the Termination Date
or (ii) the date that Executive becomes covered under a subsequent employer’s
medical and dental plans; and (d) acceleration of vesting of all equity and
equity-based awards.

5.         Other Terminations.  If Executive’s employment hereunder is
terminated (a) by Executive without Good Reason; (b) by the Company for Cause;
or (c) due to Executive’s death or Executive’s Disability, Executive and/or
Executive’s estate or beneficiaries shall be entitled to the Accrued
Obligations.

6.         Release.  Executive’s entitlement to the payments (other than the
Accrued Obligations) and benefits described in Sections 3 and 4 above is
expressly contingent upon Executive providing the Company with a signed release
satisfactory to the Company (the “Release”).  To be effective, such Release must
be delivered by Executive to the Company no later than 45 days following the
Termination Date and must not be revoked during the seven (7) days following
such delivery.  If such Release is not executed in a timely manner or is
revoked, all such payments and benefits shall immediately cease and the
Executive shall be required to repay to the Company any such payments that have
already been paid to the Executive.

7.         Withholding.  The Company shall withhold all applicable federal,
state and local taxes, social security and workers’ compensation contributions
and other amounts as may be required by law with respect to compensation payable
to Executive.

8.         Modification of Payments.  In the event it shall be determined that
any payment, right or distribution by the Company or any other person or entity
to or for the benefit of Executive pursuant to the terms of this Agreement or
otherwise, in connection with, or arising out of, his employment with the
Company or a change in ownership or effective control of the Company or a
substantial portion of its assets (a “Payment”) is a “parachute payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) on account of the aggregate value of the Payments due to Executive
being equal to or greater than three times the “base amount,” as defined in
Section 280G(b)(3) of the Code, (the “Parachute Threshold”) so that Executive
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”) and the net after-tax benefit that Executive would receive by
reducing the Payments to the Parachute Threshold is greater than the net
after-tax benefit Executive would receive if the full amount of the Payments
were paid to Executive, then the Payments payable to Executive shall be reduced
(but not below zero) so that the Payments due to Executive do not exceed the
amount of the Parachute Threshold, reducing first any Payments under
Section 4(d) above.

9.         Section 409A.  (a)  Notwithstanding anything herein to the contrary,
this Agreement is intended to be interpreted and applied so that the payment of
the benefits set forth herein shall either be exempt from the requirements of
Section 409A of the Code (“Section 409A”) or shall comply with the requirements
of such provision.





-  4  -

--------------------------------------------------------------------------------

 

 

(b)         Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” within the meaning of Section 409A, any
payments or arrangements due upon a termination of Executive’s employment under
any arrangement that constitutes a “nonqualified deferral of compensation”
within the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided, without
interest, on the earlier of (i) the date which is six months after Executive’s
“separation from service” (as such term is defined in Section 409A and the
regulations and other published guidance thereunder) for any reason other than
death, and (ii) the date of Executive’s death.

(c)         After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A and, notwithstanding anything in the
Agreement to the contrary, distributions upon termination of employment of
nonqualified deferred compensation may only be made upon a “separation from
service” as determined under Section 409A and such date shall be the Termination
Date for purposes of this Agreement.  Each payment under this Agreement or
otherwise shall be treated as a separate payment for purposes of Section
409A.  In no event may Executive, directly or indirectly, designate the calendar
year of any payment to be made under this Agreement which constitutes a
“nonqualified deferral of compensation” within the meaning of Section 409A and
to the extent an amount is payable within a time period, the time during which
such amount is paid shall be in the discretion of the Company.

10.       Merger Clause.  Effective as of the Effective Date, this Agreement
contains the complete, full, and exclusive understanding of Executive and the
Company as to its subject matter and shall, on such date, supersede any prior
agreement between Executive and the Company regarding severance benefits. Any
amendments to this Agreement shall be effective and binding on Executive and the
Company only if any such amendments are in writing and signed by both Parties.

11.       Assignment.  (a)  This Agreement is personal to Executive and, without
the prior written consent of the Company, shall not be assigned by Executive
otherwise than by will or the laws of descent and distribution, and any
assignment in violation of this Agreement shall be void.

(b)         This Agreement and all rights of Executive hereunder shall inure to
the benefit of, and be enforceable by, Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  If Executive should die while any amounts would still be
payable to him or her hereunder if he or she had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or,
should there be no such designee, to Executive’s estate.

(c)         The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Company (a “Successor”) to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would have been required to perform it if no





-  5  -

--------------------------------------------------------------------------------

 

 

such succession had taken place.  As used in this Agreement, (i) the term
“Company” shall mean the Company as hereinbefore defined and any Successor and
any permitted assignee to which this Agreement is assigned and (ii) the term
“Board” shall mean the Board as hereinbefore defined and the board of directors
or equivalent governing body of any Successor and any permitted assignee to
which this Agreement is assigned.

12.       Dispute Resolution.  The parties agree that any dispute arising out of
or relating to this Agreement or the formation, breach, termination or validity
thereof, will be settled by binding arbitration by a panel of three arbitrators
in accordance with the commercial arbitration rules of the American Arbitration
Association.  The arbitration proceedings will be located in Orange County,
California.  The arbitrators are not empowered to award damages in excess of
compensatory damages and each party irrevocably waives any damages in excess of
compensatory damages.  Judgment upon any arbitration award may be entered into
any court having jurisdiction thereof and the parties consent to the
jurisdiction of any court of competent jurisdiction located in the State of
California.

13.       GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN THE STATE
OF CALIFORNIA, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS AGREEMENT IN ALL RESPECT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
CALIFORNIA WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

14.       Amendment; No Waiver.  No provision of this Agreement may be amended,
modified, waived or discharged except by a written document signed by Executive
and duly authorized officer of the Company.  The failure of a party to insist
upon strict adherence to any term of this Agreement on any occasion shall not be
considered as a waiver of such party’s rights or deprive such party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.  No failure or delay by any party in exercising any right or
power hereunder will operate as a waiver thereof, nor will any single or partial
exercise of any other right or power.  No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by any party, which are not set forth expressly in this Agreement.

15.       Severability.  If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party.  Upon any such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

16.       Survival.  The rights and obligations of the parties under the
provisions of this Agreement that relate to post-termination obligations shall
survive and remain binding and enforceable, notwithstanding the expiration of
the term of this Agreement, the termination of Executive’s employment with the
Company for any reason or any settlement of the financial





-  6  -

--------------------------------------------------------------------------------

 

 

rights and obligations arising from Executive’s employment hereunder, to the
extent necessary to preserve the intended benefits of such provisions.

17.       Notices.  All notices and other communications required or permitted
by this Agreement will be made in writing and all such notices and
communications will be deemed to have been duly given when delivered or (unless
otherwise specified) mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed to the Company at its
headquarters, and addressed to Executive at his last address on file with the
Company, or to such other address as any party may have furnished to the other
in writing in accordance herewith, except that notices of change of address
shall be effective only upon receipt.

18.       Headings and References.  The headings of this Agreement are inserted
for convenience only and neither constitute a part of this Agreement nor affect
in any way the meaning or interpretation of this Agreement.  When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.

19.       Counterparts.  This Agreement may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.





-  7  -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.

 

 

GLAUKOS CORPORATION

 

 

 

 

By:

/s/Thomas W. Burns

 

Name:

Thomas W. Burns

 

Title:

President & Chief Executive Officer

 

 

EXECUTIVE

 

 

 

 

 

/s/Chris M. Calcaterra

 

Name:

Chris M. Calcaterra

 

Title:

Chief Operating Officer

 

-  8  -

--------------------------------------------------------------------------------